DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. The specification describes the received tracking signals as
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms received tracking signals and target signal are indefinite as they are ambiguous and do not precisely define the metes and bounds of the claimed invention in light of the specification. The term received tracking signals can mean a received signal that can either be a direct arrival or an echo. The specification only mentions the received target signal but does not explain what it is or where it comes from or how a person of ordinary skill in the art is meant to interpret it. The target signal can either be an echo or a signal transmitted by a target. The specification does not mention what it covers or how a person of ordinary skill in the art is meant to interpret it. In the interest of compact prosecution, Examiner is interpreting received tracking signals to mean direct arrival and target signal to mean echo.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recites mathematical calculations involving collection of data. This judicial exception is not integrated into a practical application because there is only data gathering . The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are simply processing data and sending it to the beamformer for further processing. There is no indication of the benefits obtained or reasons why information such as calculation of the relative delay between the tracking signals is needed. Considering such data would already be known by the designer of an array as a designer would have the ability to space out the sources, arrays and signal intervals, calculation of such information does not give any further information or benefit the invention or have any application in the technology. Additionally the specification only says that the data is sent to the beamformer for further processing. There is no any indication of why such calculation or processing is needed and is an attempt to claim an insignificant extra-solution activity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Intrator (US 20060235635 A1) in view of Currie (US 5166905 A) and Lerro (US 20060007784 A1).
Regarding claim 1, Intrator teaches transmitting a pair of tracking signals, 
the pair of tracking signals including a first tracking signal and a second tracking signal[#sonar pings in Figs 1A, 1B]; 
receiving a data set that is collected by using a sensor in a sensor array[#sensor in Figs 1A,1B], the data set including: 
(i) a received first tracking signal that is generated by the sensor in response to receiving the first tracking signal[Para 40], 
(ii) a received second tracking signal that is generated by the sensor in response to receiving the second tracking signal[Para 40], and 
(iii) a received target signal[#sonar echos in Figs 1A,1B]; 
…..wherein the first tracking signal has a first duration, and the data set is collected over a collection period having a second duration that is greater than the first duration [Phosita would be aware that multiple signals being are being collected and that the receiving time should be long enough to collect the echo from an unknown distance meaning that the receiving time would naturally be longer than the ping time in order to give sufficient time for the echo to arrive from the target]. 
Intrator does not explicitly teach detecting a relative delay at which the first tracking signal and the second tracking signal are received by the sensor based on the received first tracking signal and the received second tracking signal; removing the received first tracking 
Currie teaches that detecting a relative delay at which the first tracking signal and the second tracking signal are received by the sensor based on the received first tracking signal and the received second tracking signal[Figs 1, 2 ; Col 2 Line 55 to Col 3 Line 15];.....and providing the filtered data set and an indication of the relative delay to a beamformer[Col 3 Lines 55-60 regarding giving sending relative delay to data processor]
Lerro teaches that removing the received first tracking signal and the received second tracking signal from the data set to produce a filtered data set[Para 14] and providing the filtered data set and an indication of the relative delay to a beamformer[Providing filtered data for processing in Figs 1B; Para 31]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator in view of Currie and Lerro in order to create an a sonar process where one would remove the original signal as it would not be needed and one would only give needed and filtered data for further processing. One would also use time difference of arrival of tracking signals to find relative position of sensor and send that for further processing and one would naturally use a receiving time that is longer than the transmission time in order to give time for the signal to travel to the target and echo back to the sensor.
Regarding claim 3, Intrator as modified does not explicitly teach wherein the first duration of the first tracking signal is 5 milliseconds, and the duration of the second period is 1 second. 
Lerro teaches that wherein the first duration of the first tracking signal is 5 milliseconds, and the duration of the second period is 1 second [Para 5, 6- short pulse transmissions and receive processing time between fractions of a second and a few seconds]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator in view of Currie and Lerro in order to create a first tracking signal is 5 milliseconds, and the duration of the second period is 1 second as one would realize that short time periods are normal in this field of technology.  
Regarding claim 4, Intrator as modified does not explicitly teach wherein the second duration is at least 200 times greater than the first duration.
Lerro teaches that wherein the second duration is at least 200 times greater than the first duration [Para 5, 6- short pulse transmissions and receive processing time between fractions of a second and a few seconds]. A Phosita would naturally use a receiving time that is longer than the transmission time in order to give time for the signal to travel to the target and echo back to the sensor.
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator to teach wherein the first duration of the first tracking signal is 5 milliseconds, and the duration of the second period is 1 second or wherein the second duration is at least 200 times greater than the first duration, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that 
Regarding claim 5, Intrator as modified teaches that wherein the first tracking signal and the second tracking signal are transmitted concurrently [Fig 1A,1B depicts concurrent signal transmission].   
Regarding claim 6, Intrator as modified does not explicitly teach wherein the sensor array includes a towed sonar array [Though para 90 of Intrator discusses a sensor array]. 
Lerro teaches that wherein the sensor array includes a towed sonar array [Para 30; Fig 1a- application in towed sonar array].  A Phosita would realize application of the invention in towed sonar array.
Regarding claim 7, Intrator as modified teaches that wherein first tracking signal and the second tracking signal have the same frequency [Para 42]. 
Regarding claim 8, Intrator as modified does not explicitly teach wherein the first tracking signal is transmitted by a first transmitter, and the second tracking signal is transmitted by a second transmitter that is spaced apart from the first transmitter. 
Currie teaches that herein the first tracking signal is transmitted by a first transmitter, and the second tracking signal is transmitted by a second transmitter that is spaced apart from the first transmitter [Fig 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator in view of Currie and Lerro in order to create have multiple transmitters. Doing so would be useful to have a spare/backup transmitters.
Regarding claim 9, Intrator as modified teaches that wherein the sensor includes a hydrophone [Para 39]. 
Regarding claim 10, Intrator teaches that..... a sensor array that is arranged to receive the first tracking signal, the second tracking signal, and one or more other signals[#sensor in Figs 1A,1B]; 
and at least one processor[Fig 1A, 1B] configured to perform the operations of:
receiving a data set that is collected by using a sensor in the sensor array[#sensor in Figs 1A,1B], the data set including: 
(i) a received first tracking signal that is generated by the sensor in response to receiving the first tracking signal, [Para 40]
(ii) a received second tracking signal that is generated by the sensor in response to receiving the second tracking signal[Para 40], and 
(iii) a received target signal[#sonar echos in Figs 1A,1B]; 
;..... wherein the first tracking signal has a first duration, and the data set is collected over a collection period having a second duration that is greater than the first duration[Phosita would be aware that multiple signals being are being collected and that the receiving time should be long enough to collect the echo from an unknown distance meaning that the receiving time would naturally be longer than the ping time in order to give sufficient time for the echo to arrive from the target]. 
Intrator does not explicitly teach a first transmitter configured to transmit a first tracking signal; a second transmitter configured to transmit a second tracking signal….. detecting a relative delay at which the first tracking signal and the second tracking signal are received by the sensor based on the received first tracking signal and the received second tracking signal, 
Currie teaches a first transmitter configured to transmit a first tracking signal [Fig 1]; a second transmitter configured to transmit a second tracking signal [Fig 1]; .....detecting a relative delay at which the first tracking signal and the second tracking signal are received by the sensor based on the received first tracking signal and the received second tracking signal[Figs 1, 2 ; Col 2 Line 55 to Col 3 Line 15];.....and providing the filtered data set and an indication of the relative delay to a beamformer[Col 3 Lines 55-60 regarding giving relative delay to data processor]
Lerro teaches removing the received first tracking signal and the received second tracking signal from the data set to produce a filtered data set[Para 14]; and providing the filtered data set and an indication of the relative delay to a beamformer[Providing data for processing in Figs 1B; Para 31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator in view of Currie and Lerro in order to create an a sonar process with multiple transmitters where one would remove the original signal as it would not be needed and one would only give needed and filtered data for further processing. One would also use time difference of arrival of tracking signals to find relative position of sensor and send that for further processing and one would naturally use a receiving time that is longer than the transmission time in order to give time for the signal to travel to the target and echo back to the sensor.
Regarding claim 12, Intrator as modified does not explicitly teach wherein the first duration of the first tracking signal is 5 milliseconds, and the duration of the second period is 1 second. 
Lerro teaches that wherein the first duration of the first tracking signal is 5 milliseconds, and the duration of the second period is 1 second [Para 5, 6- short pulse transmissions and receive processing time between fractions of a second and a few seconds]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator in view of Currie and Lerro in order to create a first tracking signal is 5 milliseconds, and the duration of the second period is 1 second as one would realize that short time periods are normal in this field of technology.  
Regarding claim 13, Intrator as modified does not explicitly teach wherein the second duration is at least 200 times greater than the first duration. 
Lerro teaches that wherein the second duration is at least 200 times greater than the first duration [Para 5, 6- short pulse transmissions and receive processing time between fractions of a second and a few seconds]. A Phosita would naturally use a receiving time that is longer than the transmission time in order to give time for the signal to travel to the target and echo back to the sensor.
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator to teach wherein the first duration of the first tracking signal is 5 milliseconds, and the duration of the second period is 1 second or wherein the second duration is at least 200 times greater than the first duration, since it has been held that where routine testing and general experimental conditions are present, 
Regarding claim 14, Intrator as modified teaches that wherein the first tracking signal and the second tracking signal are transmitted concurrently [Fig 1A, 1B depicts concurrent signal transmission].   
Regarding claim 15, Intrator as modified does not explicitly teach wherein the sensor array includes a towed sonar array [Though para 90 of Intrator discusses a sensor array].
 Lerro teaches that wherein the sensor array includes a towed sonar array [Para 30; Fig 1a- application in towed sonar array].  A Phosita would realize application of the invention in towed sonar array.
Regarding claim 16, Intrator as modified teaches that wherein first tracking signal and the second tracking signal have the same frequency [Para 42]. 
Regarding claim 17, Intrator as modified does not explicitly teach wherein the first transmitter and the second transmitter are spaced apart from one another. 
Currie teaches that wherein the first transmitter and the second transmitter are spaced apart from one another [Fig 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator in view of Currie and Lerro in order to space the transmitters apart from one another to get a wider area of transmission.
Regarding claim 18, Intrator as modified teaches that wherein the sensor includes a hydrophone [Para 39].
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Intrator (US 20060235635 A1) in view of Currie (US 5166905 A) and Lerro (US 2006007784 A1) as applied to claim 1 and 10 above, and further in view of Rudd (US 20120133544 A1).
Regarding claim 2, Intrator as modified in claim 1 does not explicitly teach wherein detecting the relative delay includes detecting a phase offset between the received first tracking signal and the received second tracking signal. 
Rudd teaches that wherein detecting the relative delay includes detecting a phase offset between the received first tracking signal and the received second tracking signal [Abstract, Para 88, 197]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator in view of Currie and Lerro further in view of Rudd in order to create and measure a phase offset in the signal. Doing so would be a known method of detecting relative delay.
Regarding claim 11, Intrator as modified in claim 10 does not explicitly teach wherein detecting the relative delay includes detecting a phase offset between the received first tracking signal and the received second tracking signal. 
Rudd teaches that wherein detecting the relative delay includes detecting a phase offset between the received first tracking signal and the received second tracking signal [Abstract, Para 88, 197].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator in view of Currie and Lerro further in view of Rudd in order to create and measure a phase offset in the signal. Doing so would be a known method of detecting relative delay.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Intrator (US 20060235635 A1) in view of Currie (US 5166905 A) and Lerro (US 2006007784 A1) and Rudd (US 20120133544 A1).
Regarding claim 19, Intrator teaches .....: transmitting a pair of tracking signals, the pair of tracking signals including a first tracking signal and a second tracking signal[#sonar pings in Figs 1A, 1B]; 
receiving a data set that is collected by using a sensor in a sensor array[#sensor in Figs 1A,1B], the data set including: 
(i) a received first tracking signal that is generated by the sensor in response to receiving the first tracking signal, [Para 40]
(ii) a received second tracking signal that is generated by the sensor in response to receiving the second tracking signal[Para 40], and 
(iii) a received target signal[#sonar echos in Figs 1A,1B];..... 
wherein the first tracking signal has a first duration, and the data set is collected over a collection period having a second duration that is greater than the first duration [Phosita would be aware that multiple signals being are being collected and that the receiving time should be long enough to collect the echo from an unknown distance meaning that the receiving time would naturally be longer than the ping time in order to give sufficient time for the echo to arrive from the target]. 
Intrator does not explicitly teach A non-transitory computer-readable medium storing one or more processor- executable instructions, which when executed by at least one processor cause the at least one processor to perform the operations of…..  detecting a relative delay at which the first tracking signal and the second tracking signal are received by the sensor based on the received first tracking signal and the received second tracking signal, removing the received first tracking signal and the received second tracking signal from the data set to produce a filtered data set [Though it would be obvious to remove unneeded data before sending for further processing]; and providing the filtered data set and an indication of the relative delay to a beamformer…
Rudd teaches that a non-transitory computer-readable medium storing one or more processor- executable instructions, which when executed by at least one processor cause the at least one processor to perform the operations [Para 42]. 
Currie teaches detecting a relative delay at which the first tracking signal and the second tracking signal are received by the sensor based on the received first tracking signal and the received second tracking signal[Figs 1, 2 ; Col 2 Line 55 to Col 3 Line 15];.....and providing the filtered data set and an indication of the relative delay to a beamformer[Col 3 Lines 55-60 regarding giving relative delay to data processor]
Lerro teaches that removing the received first tracking signal and the received second tracking signal from the data set to produce a filtered data set[Para 14]; and providing the filtered data set and an indication of the relative delay to a beamformer[Providing data for processing in Figs 1B; Para 31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator in view of Rudd and Currie and Lerro in order to create an a sonar automated by a computer where one would remove the original signal as it would not be needed and one would only give needed data for further processing. One would also use time difference of arrival of tracking signals to find relative position of sensor and send that for further processing and one would naturally use a receiving time that is longer than the transmission time in order to give time for the signal to travel to the target and echo back to the sensor.
Regarding claim 20, Intrator as modified does not explicitly teach wherein detecting the relative delay includes detecting a phase offset between the received first tracking signal and the received second tracking signal. 
Rudd teaches wherein detecting the relative delay includes detecting a phase offset between the received first tracking signal and the received second tracking signal. [Abstract, Para 88, 197].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Intrator in view of Rudd and Currie and Lerro in order to create and measure a phase offset in the signal. Doing so would be a known method of detecting relative delay.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645